Defendant was convicted on the 22nd day of May, 1909, for having in his possession whisky with the unlawful intent to sell the same, and on the 3rd day of June thereafter was sentenced to pay a fine of fifty dollars and serve thirty days in the county jail of Caddo county, and appeals by case-made to this court. The appeal is not properly perfected by case-made. The case-made was never filed in the court below and is for that reason stricken from the record here. The transcript discloses no material error prejudicial to the substantial rights of plaintiff in error. The judgment is therefore affirmed, with directions to the court below to enforce the judgment and sentence.